

SANSWIRE CORP.
NON-QUALIFIED STOCK OPTION AGREEMENT


   Sanswire Corp. (the “Company”) hereby grants the following stock option.  The
terms and conditions attached hereto are also a part hereof.


Name of optionee (the “Optionee”):
 
W. Jeffrey Sawyers
Date of this option grant:
 
March 30, 2011
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):
 
500,000
Option exercise price per share:
 
$0.075
Number, if any, of Shares that vest immediately on the grant date:
 
None
Shares that are subject to vesting schedule:
 
100%
Vesting Start Date:
 
March 30, 2011



   Vesting Schedule:


The date of the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2010:
 
50,000 shares
The date of the filing of the Company’s Proxy Statement relating to its 2011
Stockholders Meeting:
 
an additional 50,000 shares
The date of the closing of a financing of at least $2.0 million:
 
an additional 100,000 shares
The date of the closing of the acquisition of  Global Telesat Corp.:
 
an additional 100,000 shares
The date of the approval of the Amended and Restated Certificate of
Incorporation of the Company increasing its authorized common stock to
750,000,000 shares (the “Charter”):
 
an additional 100,000 shares
The date of the testing and demonstration of the Argus One Airship at the Yuma
Proving Grounds:
 
an additional 100,000 shares
All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein, and this option may not be exercised until after
the approval of the Charter
Payment alternatives (specify any or all of Section 6(a)(i) though (iii)):
 
 
Section 6(a) (i) through (iii)


 
 

--------------------------------------------------------------------------------

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.
 
/s/ W. Jeffrey Sawyers
 
Sanswire Corp.
Signature of Optionee
   
131 Calabria Springs Cove
 
By:
/s/ Glenn D. Estrella
Street Address
   
Name of Officer: Glenn D. Estrella
Sanford, FL 32771
   
Title: President and CEO
City/State/Zip Code
   

     
 
 

--------------------------------------------------------------------------------

 

SANSWIRE CORP.


NON-QUALIFIED STOCK OPTION AGREEMENT – INCORPORATED TERMS AND
CONDITIONS


1.           Grant as Non-Qualified Stock Option.  This option is a
non-statutory stock option and is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (the “Code”).


2.           Vesting of Option.


(a)           Vesting if Business Relationship Continues. Subject to the
restriction on exercise set forth on the cover page hereof, the Optionee may
only exercise this option on or after the date of this option grant for the
number of shares of Common Stock, if any, that are then vested in accordance
with the vesting schedule set forth on the cover page hereof.  Notwithstanding
the foregoing, the Board may, in its discretion, accelerate the date that any
installment of this option becomes exercisable.  The foregoing rights are
cumulative and may be exercised only before the date which is seven (7) years
from the date of this option grant.


(b)           Accelerated Vesting Due to Acquisition. In the event an
Acquisition occurs while the Optionee maintains a Business Relationship with the
Company and this option has not fully vested, this option shall become
exercisable for 100% of the number of Shares subject to this option, such
vesting to occur immediately prior to the closing of the Acquisition.


(c)  Definitions. The following definitions shall apply:


“Acquisition” means each of the consolidation with or the acquisition by another
entity of the Company in a merger or other reorganization in which the holders
of the outstanding voting stock of the Company immediately preceding the
consummation of such event shall, immediately following such event, hold, as a
group, less than a majority of the voting securities of the surviving or
successor entity or its ultimate parent, or in the event of a sale or all or
substantially all of the Company’s assets.


“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant or advisor.

 
 

--------------------------------------------------------------------------------

 

“Cause” means in the good faith determination of the Company, Optionee has (i)
committed gross negligence, dishonesty or willful malfeasance in the performance
of the Optionee’s work or duties; (ii) committed a breach of fiduciary duty or a
breach of any non-competition, non-solicitation or confidentially obligations to
the Company; (iii) failed on a substantial and continuing basis, after written
notice of such failure, to render services to the Company in accordance with the
terms or requirements of Optionee’s Business Relationship; (iv) been convicted
of, or pleaded “guilty” or “no contest” to, any misdemeanor relating to the
affairs of the Company or any felony; (v) disregarded the material rules or
material policies of the Company which has not been cured within 15 days after
written notice thereof from the Company; or (vi) engaged in intentional acts
that have generated material adverse publicity toward or about the Company.


3.           Termination of Business Relationship.


(a)           Termination.  Except as otherwise provided in Section 3(c) and
Section 4 below, if the Optionee’s Business Relationship with the Company
ceases, voluntarily or involuntarily, with or without Cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of 90 days from the date
of termination, but in no event later than the scheduled expiration date.  In
such a case, the Optionee’s only rights hereunder shall be those that are
properly exercised before the termination of this option.  Any determination
under this agreement as to the status of a Business Relationship or other
matters referred to above shall be made in good faith by the Board of Directors
of the Company or the Committee of the Board then administering such options
(the “Board”).


(b)           Employment Status. For purposes hereof, with respect to employees
of the Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence.  For purposes hereof, a termination of employment followed by
another Business Relationship (for example, post-employment consulting service)
shall be deemed a termination of the Business Relationship with all vesting to
cease unless the Company enters into a written agreement related to such other
Business Relationship in which it is specifically stated that there is no
termination of the Business Relationship under this agreement.  This option
shall not be affected by any change of employment within or among the Company
and its Subsidiaries so long as the Optionee continuously remains an employee of
the Company or any Subsidiary.


(c)           Termination for Cause.  Notwithstanding anything to the contrary
herein, if the Business Relationship of the Optionee is terminated for Cause (as
defined above), this option may no longer be exercised from and after the
Optionee’s receipt of written notice of such termination.

 
 

--------------------------------------------------------------------------------

 

4.           Death; Disability.


(a)           Death.  Upon the death of the Optionee while the Optionee is
maintaining a Business Relationship with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of the Optionee’s
death, by the Optionee’s estate, personal representative or beneficiary to whom
this option has been transferred pursuant to Section 9, only at any time within
180 days after the date of death, but not later than the scheduled expiration
date.


(b)           Disability.  If the Optionee ceases to maintain a Business
Relationship with the Company by reason of his or her disability, this option
may be exercised, to the extent otherwise exercisable on the date of cessation
of the Business Relationship, only at any time within 180 days after such
cessation of the Business Relationship, but not later than the scheduled
expiration date.  For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e)(3) of the Code.


5.           Partial Exercise.  This option may be exercised in part at any time
and from time to time within the above limits, except that this option may not
be exercised for a fraction of a share and no portion of this option may be
exercised prior to the approval of the Charter. This option shall be exercised
by completing and submitting to the Company the Stock Option Exercise Notice
attached to this Agreement.


6.           Payment of Exercise Price.


(a)            Payment Options.  The exercise price and any required withholding
taxes may be paid by one or any combination of the following forms of payment
that are applicable to this option, as indicated on the cover page hereof:


 
(i)
by cash or a certified or bank check payable to the order of the Company; or



 
(ii)
if the Common Stock is then publicly traded, delivery of an irrevocable and
unconditional undertaking, satisfactory in form and substance to the Company, by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, and any required tax withholding; or delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding; or



 
(iii)
subject to Section 6(b) below, by delivery of shares of  Common Stock of the
Company having a Fair Market Value equal as of the date of exercise to the
exercise price and any required tax withholding.


 
 

--------------------------------------------------------------------------------

 

In the case of (iii) above, “Fair Market Value” as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the closing price (on
that date) of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price (on that
date) of the Common Stock on the NASDAQ Global Select Market, the NSADAQ Global
Market or the NASDAQ Capital Market (collectively “Nasdaq”), if the Common Stock
is not then traded on a national securities exchange; or (iii) the average of
the closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
then traded on a national securities exchange or reported on Nasdaq.


(b)           Limitations on Payment by Delivery of Common Stock.  If Section
6(a)(iii) is applicable, and if the Optionee delivers Common Stock held by the
Optionee (“Old Stock”) to the Company in full or partial payment of the exercise
price and required tax withholding and the Old Stock so delivered is subject to
restrictions or limitations imposed by agreement between the Optionee and the
Company, a number of Shares shall be subject to all restrictions and limitations
applicable to the Old Stock to the extent that the Optionee paid for the Shares
by delivery of Old Stock, in addition to any restrictions or limitations imposed
by this Agreement.  Notwithstanding the foregoing, the Optionee may not pay any
part of the exercise price hereof or required tax withholding by transferring
Common Stock to the Company unless such Common Stock has been owned by the
Optionee free of any substantial risk of forfeiture for at least six months. If
the Optionee exercises this option by delivery of shares of Common Stock of the
Company, the certificate or certificates representing the shares of Common Stock
of the Company to be delivered shall be duly executed in blank suitable for
purposes of transferring such shares to the Company.


7.           Securities Laws Restrictions on Resale. Unless and until registered
under the Securities Act of 1933, as amended, or any successor statute (the
“Securities Act”), the Shares will be illiquid and will be deemed to be
“restricted securities” for purposes of the Securities Act.  Accordingly, such
shares must be sold in compliance with the registration requirements of the
Securities Act or an exemption therefrom and may need to be held
indefinitely.  Unless the Shares have been registered under the Securities Act,
each certificate evidencing any of the Shares shall bear a restrictive legend
specified by the Company.


8.           Method of Exercising Option.


(a)           Exercise.  Subject to the terms and conditions of this agreement,
this option may be exercised by written notice, in the form of the Stock Option
Exercise Notice attached as Annex A, to the Company at its principal executive
office, or to such transfer agent as the Company shall designate.  Such notice
shall state the election to exercise this option and the number of Shares for
which it is being exercised and shall be signed by the person or persons so
exercising this option.  Such notice shall be accompanied by payment of the full
purchase price of such shares, and the Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received.  Such certificate or certificates shall be registered in the
name of the person or persons so exercising this option (or, if this option
shall be exercised by the Optionee and if the Optionee shall so request in the
notice exercising this option, shall be registered in the name of the Optionee
and another person jointly, with right of survivorship).  In the event this
option shall be exercised, pursuant to Section 4 hereof, by any person or
persons other than the Optionee, such notice shall be accompanied by appropriate
proof of the right of such person or persons to exercise this option.

 
 

--------------------------------------------------------------------------------

 

(b)           Listing, Qualification, etc.  This option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board.  Nothing herein shall be deemed to require the
Company to apply for, effect or obtain such listing, registration, qualification
or disclosure, or to satisfy such other condition.


9.           Option Not Transferable.  This option is not transferable,
assignable or otherwise disposable except by will or by the laws of descent and
distribution; provided, however, that this option may be transferred to a
grantor-retained annuity trust or a similar estate-planning vehicle in which the
trust is bound by all provisions of this option which are applicable to
Participant.  During the Optionee’s lifetime only the Optionee can exercise this
option. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this option or of such rights contrary to the provisions hereof, or
upon the levy of any attachment or similar process upon this option or such
rights, this option and such rights shall, at the election of the Company,
become null and void.


10.           No Obligation to Exercise Option.  The grant and acceptance of
this option imposes no obligation on the Optionee to exercise it.


11.           No Obligation to Continue Business Relationship.  Neither this
agreement, nor the grant of this option imposes any obligation on the Company to
continue the Optionee in employment or other Business Relationship.


12.           No Rights as Stockholder.  Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this option
unless and until such time as Optionee has exercised this option in accordance
with the terms hereof and a certificate representing such shares is duly issued
and delivered to the Optionee. Other than adjustments that the Board deems
necessary or appropriate in the event of a stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up or similar change in capitalization
or event, no adjustment shall be made for dividends or similar rights for which
the record date is prior to such date of exercise.

 
 

--------------------------------------------------------------------------------

 

13.           Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the exercise of this
option, or in connection with the transfer of, or the lapse of restrictions on,
any Common Stock or other property acquired pursuant to this option, the
Optionee hereby agrees that the Company may withhold from the Optionee’s wages
or other remuneration the appropriate amount of tax.  At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Optionee on exercise of this option.  The Optionee
further agrees that, if the Company does not withhold an amount from the
Optionee’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company, the Optionee will make reimbursement on demand, in
cash, for the amount underwithheld.


14.           Early Disposition.  The Optionee agrees to notify the Company in
writing immediately after the Optionee transfers any Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this agreement or (b) the date that is one year after the date on which the
Optionee acquired such Shares.  The Optionee also agrees to provide the Company
with any information concerning any such transfer required by the Company for
tax purposes.


15.           Arbitration.  Any dispute, controversy, or claim arising out of,
in connection with, or relating to the performance of this agreement or its
termination shall be settled by arbitration in the State of Florida, pursuant to
the rules then obtaining of the American Arbitration Association. Any award
shall be final, binding and conclusive upon the parties and a judgment rendered
thereon may be entered in any court having jurisdiction thereof.


16.           Provision of Documentation to Optionee.  By signing this agreement
(either in writing or by electronic transmission) the Optionee acknowledges
receipt of a copy of this agreement.


17.           Miscellaneous.


(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail return receipt requested,
if to the Optionee, to the address set forth below or at the address shown on
the records of the Company, and if to the Company, to the Company’s principal
executive offices, attention of the Corporate Secretary.


(b)           Entire Agreement; Modification.  This agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties (either in writing or by electronic transmission).


(c)           Fractional Shares. If this option becomes exercisable for a
fraction of a share because of the adjustment provisions contained herein, such
fraction shall be rounded down.

 
 

--------------------------------------------------------------------------------

 

(d)           Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option.  No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, spin-off, split-up or other similar change in
capitalization or event, the restrictions contained in this agreement shall
apply with equal force to additional and/or substitute securities, if any,
received by the Optionee in exchange for, or by virtue of his or her ownership
of, Shares, except as otherwise determined by the Board.


(e)           Severability.  The invalidity, illegality or unenforceability of
any provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(f)           Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 9 hereof.


(g)           Governing Law.  This agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.


(h)           Company.  Except where the context otherwise requires, the term
“Company” shall include the parent and all present and future subsidiaries, of
the Company as defined in Sections 424(e) and (f) of the Code, and any other
entity in which the Company has a significant direct or indirect interest, as
determined by the Board in its sole discretion.


(i)           Code Section 409A.  By issuing this option at Fair Market Value on
the grant date, the Company intends that this option will not be subject to Code
Section 409A.  However, to the extent that the option under this agreement ever
becomes subject to Code Section 409A, the Company shall make a reasonable good
faith effort to bring any provisions which are inconsistent with Code Section
409A and the accompanying regulations and other guidance related thereto into
compliance with Code Section 409A; provided, however, that nothing in this
agreement shall be construed or interpreted to require the Company to increase
any amounts payable to the Optionee pursuant to this Agreement, to indemnify the
Optionee against any adverse tax consequences under Section 409A, or to consent
to any amendment that would adversely change the Company’s financial, accounting
or tax treatment of the payments or benefits.

 
 

--------------------------------------------------------------------------------

 

ANNEX A
SANSWIRE CORP.
Stock Option Exercise Notice


Sanswire Corp.
For physical or courier delivery:
State Road 405, Building M6-306A
Room 1400
Kennedy Space Center, FL 32815


For mail delivery:
Mail Code: SWC
Kennedy Space Center, FL 32899


Dear Sir or Madam:
I, ___________________ (the “Optionee”), hereby irrevocably exercise the right
to purchase ______________ shares of the Common Stock, $0.00001 par value per
share (the “Shares”), of Sanswire Corp. (the “Company”) at $________ per share
pursuant to a stock option agreement with the Company dated
________________ (the “Option Agreement”).  Enclosed herewith is a payment of
$___________, the aggregate purchase price for the Shares.  The certificate for
the Shares should be registered in my name as it appears below or, if so
indicated below, jointly in my name and the name of the person designated below,
with right of survivorship.


I acknowledge and agree that the Option Agreement remains in full force and
effect and includes a number of restrictions on the Shares and on the transfer
of the Shares.


Further, I understand that the Shares have not been registered under the
Securities Act of 1933, as amended, or any state securities laws.  As a result,
I understand that I must continue to bear the economic risk of the investment
for an indefinite time and that the Shares cannot be sold unless they are
subsequently registered or an exemption from registration is available.


Dated:           ___________________________



   
Signature
 
Print Name:
     
Address:
         



Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):
   

 
 
 

--------------------------------------------------------------------------------

 